 Case 2:20-cv-06775-ES-CLW Document 5 Filed 08/28/20 Page 1 of 3 PageID: 26




HALPER SADEH LLP
Zachary Halper, Esq.
36 Kingston Run
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

   COLBY BALCH,                                    Case No: 2:20-cv-06775-ES-CLW

          Plaintiff,

          v.                                       NOTICE OF VOLUNTARY
                                                   DISMISSAL PURSUANT TO FED. R.
   TAUBMAN CENTERS, INC., MAYREE C.                CIV. P. 41(a)(1)(A)(i)
   CLARK, MICHAEL J. EMBLER, JANICE
   L. FIELDS, MICHELLE J. GOLDBERG,
   NANCY KILLEFER, CIA BUCKLEY
   MARAKOVITS, ROBERT S. TAUBMAN,
   RONALD W. TYSOE, and MYRON E.
   ULLMAN, III,

           Defendants.


        PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Colby Balch hereby voluntarily dismisses the above-captioned action

without prejudice. Defendants have not served an answer or a motion for summary judgment.

Plaintiff expressly reserves all rights.



Dated: August 28, 2020                           Respectfully submitted,

                                                 HALPER SADEH LLP

                                                 /s/Zachary Halper
                                                 Zachary Halper, Esq.


                                             1
Case 2:20-cv-06775-ES-CLW Document 5 Filed 08/28/20 Page 2 of 3 PageID: 27




                                        36 Kingston Run
                                        North Brunswick, NJ 08902
                                        Telephone: (212) 763-0060
                                        Facsimile: (646) 776-2600
                                        Email: zhalper@halpersadeh.com

                                        Counsel for Plaintiff




                                    2
 Case 2:20-cv-06775-ES-CLW Document 5 Filed 08/28/20 Page 3 of 3 PageID: 28




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, a true and correct copy of the foregoing document
was served by CM/ECF to the parties registered to the Court’s CM/ECF system.


                                                    /s/Zachary Halper
                                                    Zachary Halper




                                               3
